Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 29, 2014                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  147910(65)(68)                                                                                         Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  DETROIT MEDICAL CENTER,                                                                               David F. Viviano,
           Plaintiff-Appellee,                                                                                      Justices


  v                                                               SC: 147910
                                                                  COA: 311036
                                                                  Wayne CC: 11-001794-NF
  TITAN INSURANCE COMPANY,
            Defendant-Appellant.

  ____________________________________/

        On order of the Court, the motion for leave to file a supplemental brief is
  GRANTED. The motion for reconsideration of this Court’s March 26, 2014 order is
  considered, and it is DENIED, because it does not appear that the order was entered
  erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 29, 2014
        d0922
                                                                             Clerk